Citation Nr: 0402492	
Decision Date: 01/26/04    Archive Date: 02/05/04

DOCKET NO.  02-15 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an increased rating for hypertension, 
currently evaluated at 10 percent.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk




INTRODUCTION

The veteran had verified active service from February 1981 to 
May 1986.  His DD214 also reported 14 years, 8 months and 27 
days of prior duty to his reported active service.  A 
subsequent review of the veteran's service records suggests 
that he served from March 1966 to March 1970 and June 1970 to 
May 1986.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Los Angeles, California Regional Office 
(RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of entitlement to an 
increased rating for hypertension, currently evaluated at 10 
percent has been obtained by the RO.

2.  The veteran's recently recorded blood pressure readings 
were 144/90, 140/90, 140/86, 150/90 and 148/95, respectively, 
and his heart rate was regular and there were no murmurs, 
gallops or rubs in the rhythm.  There is no evidence that the 
veteran's diastolic pressure is predominantly 110 or more, 
that the systolic pressure is predominantly 200 or more, or 
that the veteran has definite symptoms related to the 
service-connected hypertension.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326, and 
Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic 
Code 7101 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Duties to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).  In this case it was essentially 
held that the notice and assistance provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) should be 
provided to a claimant prior to any adjudication of the 
claim.  That was done in this case, and as otherwise 
described below, the VCAA notice is complete.

In 2000, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the issue on appeal in this decision, have been 
accomplished.  

The Board also finds that the February 2002, VCAA letter of 
the RO satisfies the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA, has also been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
this letter, the RO notified the veteran of the information 
and evidence needed to establish the claim for service 
connection; and requested that the veteran provide 
information, and, if necessary, authorization, to enable it 
to attempt to obtain any outstanding medical evidence 
pertinent to the claim on appeal.  Although the veteran was 
given 30 days to respond with the information, on December 
16th, 2003, the President signed H.R. 2297, Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003), which stated that "nothing shall be construed to 
establish a duty on the part of the Secretary to identify or 
readjudicate any claim that is not submitted during the one-
year period under 38 U.S.C.A. 5103A or has been the subject 
of a timely appeal to the Board of Veterans' Appeals or the 
United States Court of Appeals for Veterans Claims."  This 
change was effective as of November 9, 2000.

Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been afforded ample opportunity to 
submit information and evidence.  As this evidence provides a 
sufficient basis upon which to evaluate the claim, VA's duty 
to assist has been met.  See 38 U.S.C.A. § 5103A.  

B. Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability, which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

C. Factual Background

On a VA QTC examination of April 2002, the veteran reported 
that he was diagnosed with hypertension in approximately 
1970.  The veteran's symptoms were dizziness, ringing in the 
ears and pounding headache and reported taking lisinopril.  
He could do activities of daily living except mowing the 
lawn, climbing stairs and gardening.  He also complained that 
he could not walk for very long and complained that it was 
sometimes hard to get back on his feet without something to 
assist.  His legs were weak and he was currently working as 
an air jet engine mechanic.  The veteran's blood pressure was 
144 (systolic)/90 (diastolic), 140/90 and 140/86.  The 
veteran's heart rate was regular and there were no murmurs, 
gallops or rubs in the rhythm.  The point of maximum impulse 
was at mid-clavicular line and the veteran's New York Heart 
Association was a class III.  An electrocardiogram showed 
sinus tachycardia, left atrial enlargement, leftward axis.  
The impression was hypertension, no change.

VA medical reports from November 2001, and August 2002, show 
that the veteran reported a history of hypertension.  The 
November 2001 report showed that the veteran reported 
hypertension uncontrolled by intake lisinopril and prazosin 
and his blood pressure was 150/90.  The August 2002 report 
showed that the veteran's blood pressure was 148/95.  Records 
do indicate that he is on medication.

D. Analysis

The veteran is currently assigned a 10 percent rating for his 
service connected hypertension under Diagnostic Code (DC) 
7101 of VA's Schedule for Rating Disabilities, 38 C.F.R. Part 
4.  

The appropriate regulations pertaining to hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension) provide:

Diastolic pressure predominantly 130 or 
more......................................60

Diastolic pressure predominantly 120 or 
more..................................40

Diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or 
more........................................................20

Diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires 
continuous medication..............................................................10

Note (1): Hypertension or isolated systolic hypertension 
must be confirmed by readings taken two or more times on 
at least three different days.  For purposes of this 
section, the term hypertension means that he diastolic 
blood pressure is predominantly 90 mm. or greater, and 
isolated systolic hypertension means that he systolic 
blood pressure is predominantly 160 mm. or greater with 
a diastolic pressure of less than 90 mm.

Note (2):  Evaluate hypertension due to aortic 
insufficiency or hyperthyroidism, which is usually the 
isolated systolic type, as part of the condition causing 
it rather than by a separate evaluation.

38 C.F.R. Part 4, Diagnostic Code 7101 (2003).

The record does not support the veteran's claim for a rating 
in excess of 10 percent for the service-connected 
hypertension, under the new criteria for evaluating 
cardiovascular disorders, as there is no evidence that the 
veteran's diastolic pressure is predominantly 110 or more, 
that the systolic pressure is predominantly 200 or more, or 
that the veteran has definite symptoms related to the service 
connected hypertension.  

On the most recent examination and treatment records, the 
veteran's blood pressure readings have been within the 
numbers contemplated in the current evaluation assigned.  In 
November 2001, the veteran's blood pressure was 150/90 and 
April 2002, the veteran's blood pressure was 144 
(systolic)/90 (diastolic), 140/90 and 140/86 and his heart 
rate was regular and there were no murmurs, gallops or rubs 
in the rhythm.  Subsequently in August 2002, the veteran's 
blood pressure was 148/95, the his heart showed recovery room 
routine regular rhythm and rate relative risk reduction 
without third heart sound, fourth heart sound or murmurs.  As 
such, a higher evaluation than the currently assigned 10 
percent is not warranted.  The preponderance of the evidence 
establishes that the symptoms do not meet the criteria for an 
increased rating.  

The veteran has asserted that his blood pressure readings 
would be higher if he did not take his medication.  While 
that may be true, that does not provide a basis for a higher 
rating.  The ratings contemplate medication where 
appropriate, glasses where appropriate, and hearing aids 
where appropriate.  A 10 percent rating contemplates some 
control by medication.  A higher rating would contemplate the 
use of medication with a significant lack of control 
resulting in a higher rating.

In summary, it is the conclusion of the Board that the 
symptomatology related to the service-connected hypertension 
does not provide for a higher rating and as such, the higher 
rating is not assigned.  The evidence is not so evenly 
balanced as to give rise to a reasonable doubt.  38 C.F.R. § 
3.102.


ORDER

Entitlement to a rating in excess of 10 percent for 
hypertension is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



